DETAILED ACTION
This Final Office Action is in response to amendments filed 11/22/2021.
Claims 1 and 9 have been amended.
Claims 5 and 6 have been canceled.
Claims 1-4 and 7-14 are pending.
Response to Arguments
Claim Objections
The objections of claims 13 and 14 have not been withdrawn. To clarify the Examiner’s original claim objections in the Office Action mailed 8/20/2021, the limitation of an agricultural vehicle is provided in both claim 13 and claim 9. Claim 13 depends from claim 9; therefore, the claim language reads as if there are two separate agricultural vehicles, one in claim 9 and one in claim 13. The Applicant’s specification does not disclose two separate agricultural vehicles, and thus, the Examiner recommends amending the limitation of an agricultural vehicle in claim 13 to recite “the agricultural vehicle.” However, if there should be two separate agricultural vehicles, given that this feature has been provided in the originally filed claims, the Applicant’s specification should be amended to incorporate this limitation. This issue does not pertain to 35 U.S.C. 112, as suggested on page 4 of the Remarks.
Rejections under 35 U.S.C. 103
On pages 6 and 7 of Remarks filed 11/22/2021, the Applicant contends that Kemmer broadly indicates the inclusion of foreign objects and does not specifically disclose determining the inclusion of foreign objects by the power level. The Applicant further contends that Struckman deals with a system in which the object is the only 
The Examiner agrees that Kemmer does not explicitly disclose the use of reflected power levels to determine the inclusion of foreign objects; however, this feature may be reasonably gleaned from the disclosure of Kemmer. Specifically, in ¶0015, Kemmer discloses that the processing circuit 34 distinguishes objects, so as to determine the dimensional and locational approximation of hidden objects based on the data gathered from the radar sensor 30, where the planes identified by the radar sensor 30 represent the location of the most significant reflections of the radar beams according to different levels of material penetration of the radar beams. It is well known in the art that the measurement of reflected radar beams is associated with reflected power levels, and thus, the measurement of the reflected radar beams from hidden objects discussed in ¶0015 inherently teaches the use of reflected power levels. The “most significant reflections” discussed in ¶0015 may further indicate the use of thresholds to “distinguish objects.”
Struckman has been applied in combination with Kemmer, so as to further teach the known inherency that reflected radar beams used to identify hidden objects are associated with the power levels (signal strength) of the reflected radar beams. Struckman further teaches the detection of a ground surface, as can be seen in Figure 3 in the depiction of the signals received by antenna 19 with no hidden object and discussed in col. 7, lines 22-30.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 recites that the system further comprises an agricultural vehicle that is configured to be operated in accordance with the vehicle-control-instructions (emphasis added). Given that claim 13 depends from claims 9 and 10, where an “agricultural vehicle” has been provided in claim 9, it is unclear whether the agricultural vehicle in claim 13 is distinct from the agricultural vehicle in claims 9 and 10. It is assumed that the “agricultural vehicle” in claim 13 is the same “agricultural vehicle” in claims 9 and 10, in light of the Applicant’s disclosure. This issue was originally presented in the Office Action mailed 11/22/2021. To be more clear, there is no antecedent basis established between the two “agricultural vehicles” of claims 13 and 9. In light of the disclosure, it is recommended to amend the limitation of an agricultural vehicle of claim 13 to recite “the agricultural vehicle.”
Claim 14 recites the agricultural vehicle comprises a tractor, a baler, a forage harvester or a windrower (emphasis added). It is unclear which “agricultural vehicle” the limitation of claim 14 is referencing, in light of the issues in claim 13 discussed above. This issue was originally presented in the Office Action mailed 11/22/2021. To be more an agricultural vehicle of claim 13 to recite “the agricultural vehicle” would solve this issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer et al. (US 2018/0188366 A1), hereinafter Kemmer, in view of Struckman (US 6,377,872 B1), hereinafter Struckman.
Claim 1
Kemmer discloses the claimed system (see at least control system 36 in Figure 2A) comprising: 
a radar-sensor (i.e. radar sensor 30) configured to acquire radar-data representative of a swath (i.e. windrow 12) in an agricultural field (see at least ¶0014, regarding radar sensor 30 receives reflection signals from the windrow 12 and surrounding surfaces); and 
a controller (i.e. controller 38) configured to receive the radar-data and determine swath-property-data based on the radar-data, wherein the swath-property-data comprises swath-area-data that is representative of a cross-sectional area of the swath (see at least ¶0016, regarding that the radar signals are used to determine the mass profile that resembles the irregular shaped area or volume under the dashed line and labeled CM in Figure 1A; ¶0033, with respect to step 78 of Figure 3).
Kemmer further discloses that the swath-property-data comprises foreign-object-indicator-data (see at least ¶0015, regarding that data from radar sensor 30 is used to localize hidden objects) and the controller is configured to set the foreign-object-indicator-data as representative of a foreign object being detected (see at least ¶0015, regarding processing circuit 34 distinguishes objects of different penetrativeness and therefore the dimensional and locational approximation of hidden objects from the data the controller is configured to set the foreign-object-indicator-data as representative of a foreign object being detected if the power of a reflected radar signal, as represented by the radar-data, is greater than a power-threshold-level, given the inherent quality of underground objects to reflect a radar signal more than soil. It should also be noted that in ¶0015, Kemmer discloses that the planes provided by the radar sensor 30 represent the location of the most significant reflections of the radar beams, which may reasonably indicate that a threshold is being used in Kemmer.
If the inherency taught by Kemmer is not clear, Struckman is applied in combination with Kemmer to teach this well known inherency. Specifically, Struckman depicts transmitted and received ground penetrating radar signals when there is no buried object in Figure 3, where only ground scatter of the radar signals is received, and Struckman depicts transmitted and received ground penetrating radar signals when there is a buried object in Figure 4, where both ground scatter of the radar signals and reflection of the radar signals off of the buried object are received (see col. 7, lines 22-43). Thus, the detection of an object in Struckman occurs when the power (signal strength) of the reflected radar signal is greater than that of ground scatter. 
In Kemmer, the radar system is associated with an agricultural vehicle for the detection of hidden objects in a windrow. In Struckman, the radar system is associated with a robotic vehicle for detection of buried objects. However, it is the technique of 
Since the systems of Struckman and Kemmer are directed to the same purpose, i.e. detecting a buried object using radar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kemmer, such that the controller is configured to set the foreign-object-indicator-data as representative of a foreign object being detected if the power of a reflected radar signal, as represented by the radar-data, is greater than a power-threshold-level, in the same manner that Struckman identifies a buried object when both ground scatter of the radar signals and reflection of the radar signals off of the buried object are received, so as to be greater than when only ground scatter is received, with the predictable result of distinguishing the dimensional and locational approximation of hidden objects using implicit material property information (¶0015 of Kemmer). 
Claim 2
Kemmer further discloses that the radar-sensor comprises a directional radar-sensor (see at least ¶0015, regarding the direction of the radar sensor 30).
Claim 3
Kemmer further discloses that the controller is configured to: 
process the radar-data in order to determine: 
(i) swath-profile-data, which is representative of the location of the outer-surface of the swath (see at least ¶0016, regarding radar signals are and 
(ii) ground-profile-data, which is representative of the location of the surface of the ground (see at least ¶0016, regarding that the mass profile of the windrow 12 includes a representation of the soil surface below the windrow 12); and 
process the swath-profile-data and the ground-profile-data in order to determine the swath-area-data (see at least ¶0016, regarding that the determined mass profile resembles the irregular shaped area under the dashed line and labeled CM in Figure 1A).
Claim 4
Kemmer further discloses that the swath-property-data comprises swath- volume-data that is representative of a volume of the swath (see at least ¶0016, regarding the mass profile is the volume under the dashed line and labeled CM in Figure 1A).  
Claim 9
Kemmer further discloses that the radar-sensor is configured for use with an agricultural vehicle (i.e. combine harvester 10), and is configured to acquire radar-data that is representative of the swath in the agricultural field in the vicinity of the agricultural vehicle (see at least ¶0010; Figures 1A-B).  
Claim 10
Kemmer further discloses that the controller is configured to determine vehicle-control-instructions for the agricultural vehicle, based on the swath-property-data (see at 
Claim 11
Kemmer further discloses that the vehicle-control-instructions comprises at least one of: vehicle-steering-instructions for automatically controlling the direction of travel of the agricultural vehicle (see at least ¶0014, regarding the command to the steering system; ¶0012, regarding the combine harvester is a self-propelled machine); and vehicle-speed-instructions for automatically controlling the speed of the agricultural vehicle (see at least ¶0015, regarding the speed calculation for the combine harvester; ¶0012, regarding the combine harvester is a self-propelled machine).
Claim 13
Kemmer further discloses that the system further comprises an agricultural vehicle (i.e. combine harvester 10) that is configured to be operated in accordance with the vehicle-control-instructions (see at least ¶0014-0015).  
Claim 14
Kemmer further discloses that the agricultural vehicle comprises a tractor, a baler, a forage harvester or a windrower (see at least ¶0012, regarding the combine harvester 10 may be a tractor, baler, or machines from other industries, e.g., forester).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer in view of Struckman, and in further view of Scholer et al. (US 2016/0000008 A1), hereinafter Scholer.
Claim 7
Kemmer does not further discloses that the swath-property-data comprises at least one of swath-moisture-data and swath-density-data that representative of at least one of the moisture and density of the swath. However, it is well-known in the art to use a radar system to define the moisture of a swath.
Specifically, Scholer discloses a combine 500 that uses a pick-up header for crops that are placed into windrows (see ¶0066), similar to the combine harvester taught by Kemmer. Scholer further discloses that the combine 500 includes a radar system 506 used to detect moisture and density of the crop (see at least ¶0179), where the radar system 506 scans the surface in the direction of travel (see Figures 6A-B), similar to Kemmer.
 Since the systems of Scholer and Kemmer are directed to the same purpose, i.e. scanning the crops that are placed into windrows using a radar system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kemmer, such that the swath-property-data comprises at least one of swath-moisture-data and swath-density-data that representative of at least one of the moisture and density of the swath, in the same manner that Scholer uses a radar system to detect moisture and density of the crop, with the predictable result of further incorporating moisture and density data that may be useful in combine control. 
Claim 8
Scholer further discloses that the reflected energy from the radar system is used to determine moisture and crop density (see at least ¶0179-0181), and thus, in combination with Kemmer, teaches that the controller is configured to set at least one of the swath-moisture-data and swath-density-data based on at least one of the phase and amplitude of the radar-data.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kemmer and Struckman, and in further view of an alternative embodiment of Kemmer, discussed in ¶0024.
Claim 12
While Kemmer discloses the combine harvester as a self-propelled vehicle in ¶0012, where the speed and direction are controlled (see ¶0014-0015), it would be reasonable to modify Kemmer in light of ¶0024, such that the vehicle-control-instructions are configured to cause an output-device to provide instructions for an operator of the agricultural vehicle to set a direction of travel of the agricultural vehicle. Specifically, Kemmer teaches that the machine controls include a steering circuit for enabling the guided (automatic) or manual steering of the combine harvester (see ¶0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kemmer, such that the vehicle-control-instructions are configured to cause an output-device to provide instructions for an operator of the agricultural vehicle to set a direction of travel of the agricultural vehicle, in the same manner that Kemmer teaches the application of manual steering of the combine harvester instead of automatic steering, with the predictable result of achieving the same results in a system that is not configured for autonomous control.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661